In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-368 CR

____________________


KINH VAN NGUYEN, a/k/a KINH VAN TRAN, a/k/a

KING VAN NGUYEN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 78525




MEMORANDUM OPINION
	Kinh Van Nguyen, a/k/a Kinh Van Tran, a/k/a King Van Nguyen (1) entered a guilty
plea in Cause No. 78525 to the state jail felony offense of unauthorized use of a motor
vehicle. Tex. Pen. Code Ann. § 31.07  (Vernon 2003).  Following a plea bargain
agreement between Nguyen and the State, the trial court deferred adjudication of guilt, 
then placed Nguyen on community supervision for five years and fined him $1000.  In a
subsequent hearing, Nguyen pleaded true to allegations that he violated the terms of the
community supervision order.  The trial court assessed punishment at 9 months of
confinement in the Texas Department of Criminal Justice, State Jail Division. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On January 16, 2003, we
granted Nguyen an extension of time in which to file a pro se brief. We received no
response from the appellant.  Because the appeal involves the application of well-settled
principles of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.4.
	The notice of appeal filed by Nguyen failed to invoke our appellate jurisdiction to
review issues relating to his conviction.  White v. State, 61 S.W.3d 424, 428-29 (Tex.
Crim. App. 2001). (2)  Although a general notice of appeal invokes our jurisdiction to
consider issues relating to the process by which Nguyen was punished, no error relating
to punishment was preserved. Vidaurri v. State, 49 S.W.3d 880, 883, 885 (Tex. Crim.
App. 2001). 
	We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  
	The judgment is AFFIRMED. 
										PER CURIAM

Submitted on April 28, 2003
Opinion Delivered May 7, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Various versions of the appellant's name appear throughout the record.  The
indictment states that the accused is "Kinh Van Tran also known as King Van Nguyen." 
The deferred adjudication order recites his name is "Kinh Van Tran."  The judgment reads
"Kinh Van Nguyen."  The notice of appeal is signed "King Van Nguyen."
2.   For appeals commenced before January 1, 2003, in a plea-bargained, felony case,
the notice of appeal must specify that the appeal is for a jurisdictional defect, specify that
the substance of the appeal was raised by written motion and ruled on before trial, or state
the trial court granted permission to appeal.  Tex. R. App. P. 25.2(b)(3).